                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  JOSHUA LAINE,                                      Case No. 19-cv-02849-VC
                 Plaintiff,
                                                     ORDER GRANTING IFP STATUS
          v.                                         AND DISMISSING CASE SUA
                                                     SPONTE FOR LACK OF SUBJECT
  U.S. DEPARTMENT OF VETERANS                        MATTER JURISDICTION
  AFFAIRS,
                 Defendant.


       The motion for leave to proceed in forma pauperis (Dkt. No. 3) is granted. However, the

case is dismissed sua sponte for lack of subject matter jurisdiction. Because adjudicating Laine’s

claims would require review of the Department of Veterans Affairs’ benefits decisions, this

Court lacks subject matter jurisdiction. See 38 U.S.C. § 511(a); Veterans for Common Sense v.

Shinseki, 678 F.3d 1013, 1025–26 (9th Cir. 2012). There may be other appropriate venues for

Laine’s claims, but he cannot file a lawsuit in federal district court. See Gila River Indian

Community v. U.S. Dept. of Veterans Affairs, 899 F.3d 1076, 1079 (9th Cir. 2018).

       IT IS SO ORDERED.



Dated: May 30, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
